DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11 and 21-25) and Species A (Fig. 1(a)) in the reply filed on 5.31.2022 is acknowledged.
Claims 7-8 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5.31.202.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nanoribbons, nanowires or fins of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, (i) indent the limitation starting with “a second device…”, and, (ii) insert –a-- before “back end”. 
In claims 3 and 23, “GaZnON, ZnON” is objected as a conjunction word appears to be missing.
In claim 21, insert –a-- before “back end”. 
In claim 22, “alyer” should read –layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11 and  21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 21, “the n-type oxide TFT and the p-type organic TFT are a symmetrical pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit” renders the claims indefinite as it is unclear what constitutes (or doesn’t) “a symmetrical pair of transistor”. Namely, it is unclear how to determine if a pair of transistors are symmetrical or not; is it based on physical dimensions? Is it symmetry with reference to a position or form about a given point, line, or plane? The scope of the term “symmetrical….transistors” is indeterminate. Neither the specification nor the dependent claims clarify this indeterminate scope issue.
Regarding claims 2 and 22, “a small molecule material” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear what constitutes or doesn’t “a small molecule material” and the scope of the claimed is obscured. The examiner suggests deleting the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (of record, US 20170236874 A1) in view of Zeng et al. (US 20180083069 A1) and Kuang et al. (US 20160013316 A1).
Regarding claim 1, Huitema discloses a semiconductor device (Fig. 5A), comprising: a substrate (120); a first device (in 112) including a first group of metal electrodes (SOURCE/DRAIN/134, [0055]) within (at least partly) a first dielectric layer (130), wherein a first metal electrode (e.g., 134) of the first group of metal electrodes is coupled (at least electrically) to an n-type thin-film-transistor (TFT) ([0020], [0051], [0055] and [0088]) over the substrate, and the substrate (120) and the first device (in 112) are a part of a first wafer (112, [0052]. Hereinafter, the term “sheet” anticipates “wafer” since no additional structure is implied by the claimed term. See MPEP 2111 and/or 2112); a second device (in 114) including a second group of metal electrodes (SOURCE/DRAIN/154, [0055-0056]) within (at least partly) a second dielectric layer (150), wherein a second metal electrode (e.g., 154) of the second group of metal electrodes is coupled (at least electrically) to a p-type organic TFT (“P-type OTFT”), the p-type organic TFT has a channel layer including an organic material ([0005]), and the second device is at back end (142-152) of a second wafer (114, [0052]); wherein the first dielectric layer (130) is (indirectly) bonded (via 116 at least) to the second dielectric layer (150); the first metal electrode (134) is (indirectly) bonded (via 116 at least) to the second metal electrode (154); and the n-type TFT and the p-type organic TFT are a symmetrical (on opposite sides of a line/plane defined by 116)  pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit (Title).
Huitema fails to disclose an n-type oxide thin-film-transistor (TFT), the n-type oxide TFT has a channel layer including an oxide semiconductor material, and, the n-type oxide TFT and the p-type organic TFT are a pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit.
Zeng discloses an n-type oxide thin-film-transistor (TFT, 101), the n-type oxide TFT has a channel layer (31) including an oxide semiconductor material ([0026], [0030], [0033]), and, the n-type oxide TFT (101) and the p-type organic TFT (102, [0033]) are a pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit (Title, Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the n-type oxide TFT and the p-type organic TFT  hybrid configuration of Zeng in the device of Huitema and arrive at the claimed invention so as to improve device characteristics and lower manufacturing cost (Zeng, [0033]).
Finally, it would have been obvious to one of ordinary skill in the art to ensure that the n-type oxide TFT and the p-type organic TFT  hybrid configuration of Huitema/Zeng are symmetrical as claimed so as to balance the performance of a CMOS inverter (Kuang, [0025]).
Regarding claim 2, Huitema/Zeng/Kuang discloses wherein the organic material included in the channel layer of the p-type organic TFT includes rubrene, tetracene, pentacene, diindenoperylene, a small molecule material, or a polymer ([0005]).
Regarding claim 3, Huitema/Zeng/Kuang discloses wherein the oxide semiconductor material in the channel layer of the n-type oxide TFT includes: Zn, Ga, In, Hf, Cr, or an element selected from the group consisting of elements of Groups I, II, III and IV and elements belonging to the lanthanide series, or a material selected from the group consisting of indium doped zinc oxide (IZO), zinc tin oxide (ZTO), yttrium-doped zinc oxide (YZO), poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON ([0026]).
Regarding claim 4, Huitema/Zeng/Kuang fails to disclose wherein the channel layer of the n-type oxide TFT or the channel layer of the p-type organic TFT includes one or more nanoribbons, nanowires, or fins.
Nanoribbons, nanowires or fins are common shapes and/or materials employed in transistor devices and it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in the device of Huitema/Zeng/Kuang so as to, e.g., enable higher density integration of devices and/or because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).


Regarding claim 5, Huitema/Zeng/Kuang discloses wherein the first metal electrode is misaligned to the second metal electrode at an interface (116) between the first metal electrode and the second metal electrode ([0083-0085]. A misalignment is inherent per the disclosure of “relaxing alignment tolerances” and “even the alignment at the alignment marker 322 is not perfect”).
Regarding claim 6, Huitema/Zeng/Kuang fails to disclose wherein the interface between the first metal electrode and the second metal electrode has a misalignment in a range of about 2 um to 10 um.
However, it would have been obvious to one of ordinary skill in the art to include a misalignment within the claimed range so as to enable “relaxing alignment tolerances” as disclosed by Huitema at ([0083-0085]) while still achieving electrical interconnection of the metal electrodes.
Regarding claim 9, Huitema/Zeng/Kuang disclose wherein the first metal electrode (134) of the first group of metal electrodes or the second metal electrode (154) of the second group of metal electrodes is coupled to a gate electrode, a source electrode, or a drain electrode (DRAIN) of the n-type oxide TFT or the p-type organic TFT (Fig. 5A).
Regarding claim 10, Huitema/Zeng/Kuang fails to disclose wherein a metal electrode of the first group of metal electrodes or the second group of metal electrodes includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.
Zeng discloses “the electrode metal layer 6 is a metal material, such as Aluminum, manganese, copper, titanium or alloy thereof in the first preferred embodiment” ([0030]).
It would have been obvious to one of ordinary skill in the art to select a material claimed in the device of Huitema/Zeng/Kuang because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07) and/or so as to select a material suitable for forming electrodes.
Regarding claim 11, Huitema/Zeng/Kuang discloses  wherein the substrate includes an III-V substrate, a silicon substrate, a bulk substrate, a glass substrate, a silicon-on-insulator (SOI) substrate, or a partial-depleted SOI substrate ([0057]).
Regarding claim 21, Huitema discloses a semiconductor device (Fig. 5A), comprising: a substrate (120); a first device (in 112) including a first group of metal electrodes (SOURCE/DRAIN/134, [0055]) within (at least partly) a first dielectric layer (130), wherein a first metal electrode (e.g., 134) of the first group of metal electrodes is coupled (at least electrically) to an n-type thin-film-transistor (TFT) ([0020], [0051], [0055] and [0088]) over the substrate, and the substrate (120) and the first device (in 112) are a part of a first wafer (112, [0052]. Hereinafter, the term “sheet” anticipates “wafer” since no additional structure is implied by the claimed term. See MPEP 2111 and/or 2112); a second device (in 114) including a second group of metal electrodes (SOURCE/DRAIN/154, [0055-0056]) within (at least partly) a second dielectric layer (150), wherein a second metal electrode (e.g., 154) of the second group of metal electrodes is coupled (at least electrically) to a p-type organic TFT (“P-type OTFT”), the p-type organic TFT has a channel layer including an organic material ([0005]), and the second device is at back end (142-152) of a second wafer (114, [0052]); wherein the first dielectric layer (130) is (indirectly) bonded (via 116 at least) to the second dielectric layer (150); the first metal electrode (134) is (indirectly) bonded (via 116 at least) to the second metal electrode (154); and the n-type TFT and the p-type organic TFT are a symmetrical (on opposite sides of a line/plane defined by 116)  pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit (Title).
Huitema fails to disclose an n-type oxide thin-film-transistor (TFT), the n-type oxide TFT has a channel layer including an oxide semiconductor material, and, the n-type oxide TFT and the p-type organic TFT are a pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit.
Huitema further fails to disclose a computing device, comprising: a circuit board; and a processor or a memory device coupled to the circuit board, wherein the processor or the memory device includes a semiconductor device
Zeng discloses an n-type oxide thin-film-transistor (TFT, 101), the n-type oxide TFT has a channel layer (31) including an oxide semiconductor material ([0026], [0030], [0033]), and, the n-type oxide TFT (101) and the p-type organic TFT (102, [0033]) are a pair of transistors of a complementary metal-oxide-semiconductor (CMOS) circuit (Title, Fig. 2).
It would have been obvious to one of ordinary skill in the art to include the n-type oxide TFT and the p-type organic TFT  hybrid configuration of Zeng in the device of Huitema and arrive at the claimed invention so as to improve device characteristics and lower manufacturing cost (Zeng, [0033]).
Furthermore, it would have been obvious to one of ordinary skill in the art to ensure that the n-type oxide TFT and the p-type organic TFT  hybrid configuration of Huitema/Zeng are symmetrical as claimed so as to balance the performance of a CMOS inverter (Kuang, [0025]).
Finally, circuit board and processor or memory devices coupled to said circuit board are common place in the semiconductor field and it would have been obvious to one of ordinary skill in the art include the semiconductor device of Huitema/Zeng/Kuang in a computing device as claimed so as to provide an inverter circuit within a computing device because the use of conventional materials (a computing device in this case) to perform their known function is prima-facie obvious (MPEP 2144.07) and/or so as to provide an inverter within a computing device and facilitate logic operations within said computing device.
Regarding claim 22, Huitema/Zeng/Kuang discloses wherein the organic material included in the channel alyer of the p-type organic TFT includes rubrene, tetracene, pentacene, diindenoperylene, a small molecule material, or a polymer ([0005]).
Regarding claim 23, Huitema/Zeng/Kuang discloses wherein the oxide semiconductor material in the channel layer of the n-type oxide TFT includes: Zn, Ga, In, Hf, Cr, or an element selected from the group consisting of elements of Groups I, II, III and IV and elements belonging to the lanthanide series, or a material selected from the group consisting of indium doped zinc oxide (IZO), zinc tin oxide (ZTO), yttrium-doped zinc oxide (YZO), poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON ([0026]).
Regarding claim 24, Huitema/Zeng/Kuang discloses wherein the first metal electrode is misaligned to the second metal electrode at an interface (116) between the first metal electrode and the second metal electrode ([0083-0085]. A misalignment is inherent per the disclosure of “relaxing alignment tolerances” and “even the alignment at the alignment marker 322 is not perfect”), but fails to disclose the interface between the first metal electrode and the second metal electrode has a misalignment in a range of about 2 um to 10 um.
However, it would have been obvious to one of ordinary skill in the art to include a misalignment within the claimed range so as to enable “relaxing alignment tolerances” as disclosed by Huitema at ([0083-0085]) while still achieving electrical interconnection of the metal electrodes.
Regarding claim 25, Huitema/Zeng/Kuang fails to disclose wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device.
Finally, wearable or mobile computing devices are common place in the semiconductor field and it would have been obvious to one of ordinary skill in the art include the semiconductor device of Huitema/Zeng/Kuang in a wearable or mobile computing device as claimed so as to provide an inverter circuit within a wearable or mobile computing device because the use of conventional materials (a wearable or mobile computing device in this case) to perform their known function is prima-facie obvious (MPEP 2144.07) and/or so as to provide an inverter within a wearable or mobile computing device and facilitate logic operations within said computing device. For example, it would have been obvious to one of ordinary skill in the art to include the inverter of Huitema/Zeng/Kuang in a smartphone with an antenna, a battery, or a camera, so as to facilitate logic operations within said smartphone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894